 

 

FILED

March 18, 2020
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT

EASTERN DISTRICT OF

IE,
EASTERN DISTRICT OF CALIFORNIA Awe

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:20-CR-00037-TLN
Plaintiff, )
Vv. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
KENDELL LASHAWN DAVIS, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release KENDELL LASHAWN DAVIS, Case No. 2:20-
CR-00037-TLN, Charge 18 USC § 922(g), from custody subject to the conditions contained in the
attached “Notice to Defendant Being Released” and for the following reasons:

Release on Personal Recognizance
_~W__ Bail Posted in the Sum of $ 10,000.00
_vY_ Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond
_Y_ (Other) With Pretrial Release Supervision and Conditions of

Release as stated on the record in open court.

 

This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.

 

Issued at Sacramento, CA_on_March 18,2020 at

 

 

    

 

Deborah Barnes
United States Magistrate Judge
